Exhibit 10.4

 

To:                             GENCO SHIPPING & TRADING LIMITED, a borrower
organised and existing under the laws of the Republic of the Marshall Islands
(the “Borrower”) for itself and as agent for each of the other Obligors party to
the Facility Agreement (as defined below)

 

For the attention of: Apostolos Zafolias

 

28 April 2015

 

Dear Sirs

 

Facility agreement dated 12 August 2010 made between (i) the Borrower, (ii) the
banks and financial institutions listed in Schedule I thereto as Lenders
(iii) the Guarantors listed in Schedule 2 thereto and (iv) Crédit Agricole
Corporate and Investment Bank in its capacity both as Agent and Security Trustee
(as amended and restated on 9 July 2014 and amended and/or restated from time to
time) (the “Facility Agreement”).

 

1.                                      BACKGROUND

 

(a)                                 We refer to the letter dated 18 March 2015
from the Borrower to the Agent regarding a request for the waiver and amendment
of various terms of the Facility Agreement (the “Request Letter”). We understand
that:

 

(i)                                     the Borrower has requested a waiver and
amendments of certain of its obligations under clause 12 (Undertakings) of the
Facility Agreement; and

 

(ii)                                  the Borrower and / or certain of its
Subsidiaries are to be provided with a $150,000,000 revolving credit facility by
ABN AMRO Capital USA LLC as original lender (the “RCF”).

 

(b)                                 In accordance with the instructions of the
Majority Lenders, the purpose of this waiver and amendment letter (the “letter”)
is to give effect to the waiver and amendments contained herein.

 

OPERATIVE PROVISIONS:

 

2.                                      INTERPRETATION

 

(a)                                 Capitalised terms defined in the Facility
Agreement have the same meaning when used in this letter unless expressly
defined in this letter.

 

(b)                                 The term “Effective Date” means the date on
which each of the following conditions have been satisfied:

 

(i)                                     we confirm to the Borrower that we have
received an acknowledgement and agreement to the terms of this letter signed by
each Obligor; and

 

--------------------------------------------------------------------------------


 

(ii)                                  a waiver and/or amendment agreement
waiving and/or amending those terms of the DB Credit Facility similar to the
waiver and/or amendment on the terms set forth in paragraphs 5(b) (and the
applicable defined terms in paragraphs 5(c) relating thereto), 5(f) and 5(g) of
this letter shall have become effective.

 

(c)                                  The provisions of clause 1.2 (Construction
of certain terms) of the Facility Agreement apply to this letter as though they
were set out in full in this letter with all necessary consequential changes and
with references in that clause to the Facility Agreement being construed as
references to this letter.

 

3.                                      CAPACITY

 

The waiver and amendments contained in this letter are granted by us in our
capacity as Agent under the Facility Agreement, acting (where required) on the
instructions of the Majority Lenders pursuant to clause 26 (Variations and
Waivers) of the Facility Agreement.

 

4.                                      WAIVER

 

With effect from the Effective Date, the requirement to test the Consolidated
Interest Coverage Ratio pursuant to clause 12.2(e) shall be waived during the
period commencing on the Effective Date and expiring on 31 December 2016
(inclusive).

 

5.                                      AMENDMENT

 

With effect from the Effective Date the Facility Agreement shall be amended as
follows:

 

(a)                                 The definition of “Appraised Value” in
clause 1.1 (Definitions) of the Facility Agreement shall be deleted and replaced
with the following:

 

“Appraised Value” of any Vessel or as applicable, any other Fleet Vessel, at any
time shall mean the value of such vessel as determined in accordance with clause
16.3 or clause 16.9 as the case may be;

 

(b)                                 The definition of “Leverage Ratio” in clause
1.1 (Definitions) of the Facility Agreement shall be deleted and replaced with
the following:

 

““Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness (less any undrawn working capital lines) on such date of
determination to Value Adjusted Total Assets”;

 

(c)                                  Clause 1.1 (Definitions) shall be amended
by inserting the following new definition in alphabetical order:

 

““Approved RCF” means the $150,000,000 secured revolving credit facility to be
provided to the Borrower and / or certain of its Subsidiaries with ABN AMRO
Capital USA LLC as arranger, agent, security trustee and original lender.

 

--------------------------------------------------------------------------------


 

“Fleet Market Value” means the aggregate Appraised Value of the Fleet Vessels.

 

“Fleet Vessels” means any vessel from time to time owned by the Borrower and its
Subsidiaries as they appear in the then most recent financial statements
delivered pursuant to clause 12.1(a) and “Fleet Vessel” means any one of them.

 

“Total Assets” means the consolidated amount which is equal to the total assets
of the Borrower and its Subsidiaries as shown in the applicable financial
statements.

 

“Value Adjusted Total Assets” means the Total Assets adjusted in each case for
the difference of the book value of the Fleet Vessels (as evidenced in the most
recent financial statements delivered pursuant to clause 12.1(a)) and the Fleet
Market Value.

 

“Waiver Period” means the period during which the requirement to test the
Consolidated Interest Cover Ratio is waived pursuant to an amendment and waiver
letter dated on or around 2015 between, amongst others, the Agent and the
Borrower and as such waiver period may be extended in writing by the Agent.”

 

(d)                                 The definition of “Subsidiary” in clause 1.1
(Definitions) of the Facility Agreement shall be amended by adding the following
to the end thereof: “so long as the Borrower does not own more than 50% of the
economic interests in Baltic”.

 

(e)                                  Clause 12.2(h)(iii) (Indebtedness) of the
Facility Agreement shall be amended by inserting the words “, the Approved RCF
(and for the avoidance of doubt, any utilisation of the Approved RCF would not
constitute a new incurrence of Indebtedness provided that such utilisation would
not result in an immediate Event of Default)” immediately after the words “DB
Credit Facility”.

 

(f)                                   Clause 12.2(m) (Fleet Minimum Liquidity)
shall be amended by inserting the words “ For the purposes of the calculation of
Fleet Minimum Liquidity under this Clause 12.2(m), amounts of readily available
but undrawn committed working capital lines with a remaining availability period
of more than 6 months including amounts unutilised by the Borrower and / or its
Subsidiaries under the Approved RCF may be taken into account up to a maximum of
50% of the required free cash amount.”

 

(g)                                  Clause 12.2(d) (Maximum Leverage Ratio)
shall be amended by the deletion of the words “5.50:1.00” which shall be
replaced with the words “70%”.

 

(h)                                 Clause 12.2(g) (Dividends) sub-clause
(ii) and sub-clause (iii) shall be amended by inserting the words “only after
the expiry of the Wavier Period,” immediately before the words “so long as no
Potential Event of Default or Event of Default has occurred and is continuing”
in each of those sub-clauses.

 

--------------------------------------------------------------------------------


 

(i)                                     Clause 16 (Security Cover) shall be
amended by the insertion of the following new clause 16.9;

 

“Appraisal of Fleet Vessels: The Appraised Value of a Fleet Vessel other than a
Mortgaged Vessel shall be determined pursuant to any required methodology and
brokers approved in accordance with any contractual obligation addressing the
manner in which such Fleet Vessel is to be appraised or valued (or if there is
no such other required methodology, in a manner mutually acceptable to the
Borrower and the Agent), provided that: (i) such Appraised Value shall be at the
relevant date, the value shown by a valuation carried out by a third party
appraiser not more than 6 months previously; (ii) the appraisal is carried out
with or without physical inspection of the relevant Fleet Vessel (as the Agent
may require); and (ii) such appraisal methodology is on the basis of a sale for
prompt delivery for cash on normal arm’s length commercial terms as between a
willing seller and a willing buyer, free from any existing charter or other
contract.”

 

6.                                      RESERVATION OF RIGHTS

 

Save as expressly set out in this letter, this letter does not (and shall not be
deemed to) constitute a waiver in respect of the provisions of any Finance
Document or any breach thereof. Each Finance Party reserves any right or remedy
it has now or in the future in respect of any Default which (i) arises from any
circumstances other than those described in paragraph 1(a) or which is
continuing as at the expiry of the period referred to in paragraph 4

 

7.                                      CONFIRMATIONS

 

Without prejudice to the rights of any Creditor Party which have arisen on or
before the Effective Date:

 

(a)                                 each Creditor Party and each Obligor
confirms that the Facility Agreement, as amended by this letter, remains in full
force and effect on and after the Effective Date; and

 

(b)                                 each Guarantor confirms that its guarantee
and indemnity under clause 9 (Guarantee and Indemnity) of the Facility Agreement
and its liabilities under the Security Documents to which it is a party shall
have effect on and after the Effective Date in relation to the liabilities of
each Obligor under the Facility Agreement as amended and restated under this
letter.

 

8.                                      REPRESENTATIONS AND WARRANTIES

 

As at the Effective Date, each Obligor represents and warrants to each Creditor
Party that:

 

(a)                                 the repeating representations contained in
clause 11.1 and 11.2 (Representations) of the Facility Agreement are true and
correct; and

 

--------------------------------------------------------------------------------


 

(b)                                 the information supplied in the Request
Letter is true, accurate and complete.

 

9.                                      DESIGNATION AND EFFECT

 

This letter is a Finance Document and any breach of this letter by an Obligor
shall constitute an Event of Default.

 

10.                               AMENDMENT FEE

 

The Borrower shall pay an amendment fee in accordance with the fee letter
between the Agent and the Borrower dated on or around the date hereof.

 

11.                               THIRD PARTY RIGHTS

 

This letter does not confer any rights on any person or party (other than the
signatories to this letter) under the Contracts (Rights of Third Parties) Act
1999.

 

12.                               COUNTERPARTS

 

This letter may be executed in counterparts. This has the same effect as if the
signatures on the counterparts were on a single copy of this letter.

 

13.                               GOVERNING LAW AND JURISDICTION

 

This letter and any dispute or claim arising out of or in connection with it or
its subject matter, whether of a contractual or non-contractual nature, shall be
governed by and construed in accordance with the law of England and Wales.  The
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute arising out of or in connection with this letter.

 

--------------------------------------------------------------------------------


 

SIGNATORIES

 

 

)

 

 

 

SIGNED by

)

 

 

 

for and on behalf of CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK as
Agent and Security Agent and for and on behalf of
the Majority Lenders as defined in the Facility
Agreement

)

/s/ Jerome Duval

 

/s/ Michael Choina

)

Jerome Duval

 

Michael Choina

)

Managing Director

 

Director

)

)

 

 

 

 

 

--------------------------------------------------------------------------------


 

[On counterpart]

 

30 April 2015

 

We agree with the terms of this letter.

 

BORROWER

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO SHIPPING &

)

/s/ Apostolos Zafolias

TRADING LIMITED

)

 

 

 

 

 

GUARANTORS

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO BAY LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO OCEAN LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO AVRA LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO MARE LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO SPIRIT LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

SIGNED by Apostolos Zafolias

)

 

for and on behalf of GENCO SUGAR LIMITED

)

/s/ Apostolos Zafolias

 

)

 

 

 

 

--------------------------------------------------------------------------------